Citation Nr: 9927181	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
March 1957.  This appeal arises from a February 1996 rating 
decision of the White River Junction, Vermont, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for schizophrenia.  The appellant is the 
veteran's sister and legal custodian for VA purposes.  

At the initiation of the instant claim, the veteran was 
represented by Veterans of Foreign Wars of the United States.  
In April 1998, the appellant appointed Disabled American 
Veterans as the accredited representative.  

In July 1996, the RO notified the appellant that the instant 
claim would be temporarily transferred to the Regional Office 
in Seattle, Washington in an effort that a hearing be held in 
that area for the veteran.  The case was then returned to the 
RO in White River Junction, Vermont.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for schizophrenia 
has been developed.  

2.  The veteran has schizophrenia which had its onset in 
service.  


CONCLUSION OF LAW

Schizophrenia was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b)(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for service 
connection for schizophrenia is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a plausible claim.  Service medical records, a VA 
examination, a VA hospitalization report, a private 
hospitalization report, a statement on behalf of the claim 
submitted by a family friend and two private medical 
statements from a psychiatrist who reviewed the veteran's 
medical records were all presented on behalf of the claim.  
The record is complete; VA has fulfilled its duty to assist 
the veteran in the development of his claim as mandated by 
38 U.S.C.A. § 5107(a).  

Service medical records show that on report of medical 
examination for enlistment into service in November 1956, the 
veteran was psychiatrically abnormal on clinical evaluation.  
It was noted on the examination that there was no NP picture.  
In December 1956, he was hospitalized for what was thought to 
be acute appendicitis.  It was noted that his past history 
was non-contributory and very difficult to obtain because of 
his slow cerebration.  In March 1957, there was a Report of 
Aptitude Board convened.  The company commander indicated 
that the veteran was extremely lazy and did not apply himself 
in the least.  He was said to have no respect for orders and 
would not follow them.  He was unable to adjust to the 
demands of military training and after his first two and a 
half weeks of regular training, he made poor progress.  He 
was assigned to the Military Indoctrination Unit.  During his 
thirteen days in this Unit, he was unable to meet the 
requirements for return to a regular company.  It was stated 
that he had many evidences of poor integration and he had no 
motivation to continue in the Navy.  Due to his passive-
aggressive tendencies, it was indicated that he would not 
likely profit from further naval training.  Psychological 
testing confirmed the above clinical impression.  His 
retention was not recommended.  On March 1957 separation 
examination, clinical evaluation found the veteran to be 
psychiatrically abnormal.  There was no notation or comments 
regarding that finding.  

After service, the veteran underwent a VA examination in 
March 1959.  The veteran was evaluated for a skin condition.  
The examiner, during the examination, indicated that the 
veteran was very vague and uncommunicative.  No findings, 
treatment, or diagnosis related to schizophrenia was made.  

In October 1972, the veteran was hospitalized by VA from 
Overbrook Hospital, New Jersey.  No diagnostic summary 
accompanied the transfer.  On admission, the veteran did not 
answer most questions, appeared somewhat depressed and spent 
most of his time in bed.  In late October, it was noted that 
some improvement was seen since his admission.  The diagnosis 
was schizophrenia, simple type.  

A December 1972 discharge summary was written by Manuel F. 
Bautista, MD, of the Essex County Hospital Center.  Dr. 
Bautista related that the veteran was admitted on regular 
commitment papers in October 1960 to December 1960 and the 
second time in January 1961.  On the most recent admission, 
he was hallucinatory in the auditory aspect.  Initially, he 
was quiet, seclusive and on some occasions eloped.  Late in 
1969, he got into a fight and sustained fracture of the nasal 
bridge.  In 1970, he was managed with Prolixin.  Later, his 
medication was changed to Mellaril.  He continued to be 
seclusive and quiet with dull inappropriate affect.  He was 
occasionally mute with absolutely no judgment and insight.  
He was occasionally hallucinatory but never delusional.  He 
continued to function in a world of his own, quiet, seclusive 
and cooperative when told or forced to.  He was transferred 
to the VA hospital in October 1972 with the diagnosis of 
schizophrenia, simple type, unimproved.  

In June 1996, a statement in support of the veteran's claim 
was submitted to VA by a family friend.  The friend 
indicated, in pertinent part, that upon the veteran's return 
from service, he was acting strange, uncommunicative, 
withdrawn and a different person than he was prior to 
service.  The last time she saw the veteran, she found out a 
few days later that he had a blackout driving home from her 
home, was picked up by the police and was taken to East 
Orange General Hospital.  She was later informed that he was 
diagnosed as psychotic and institutionalized.  

The appellant provided personal hearing testimony before a 
hearing officer at the RO.  The appellant indicated that she 
was the veteran's sister and that he was institutionalized in 
a nursing home in Skyomish, Washington.  She related that the 
veteran was first diagnosed with schizophrenia shortly after 
service, in 1959 or 1960.  She also related that the onset of 
his schizophrenia was exhibited while in service and was 
shown when he was described by a medical examiner as having 
obviously slow cerebration.  

The veteran's military personnel records were associated with 
the claims folder and showed that he was released from active 
duty with a general discharge for unsuitability.  

In September 1997, an August 1997 medical statement from 
William G. Honer, MD was submitted in support of the 
veteran's claim.  He related that he had reviewed the 
veteran's medical evidence sent to him by the appellant.  He 
also stated that of importance was that the veteran was able 
to work prior to service, indicating his ability to hold 
gainful employment; he volunteered for the Navy, indicating 
initiative and motivation; several weeks after enlisting, 
medical assessments indicated the presence of anxiety and 
slow thought processes; the Report of Aptitude Board 
indicated that the veteran was lazy and did not apply 
himself, often misperceived symptoms of schizophrenia; he was 
unable to hold a job after service; was described by a family 
friend as acting strangely upon his return home from service; 
medical reports after service described him as "very vague 
and "uncommunicative, consistent with negative symptoms of 
schizophrenia; his first diagnosis was of schizophrenic 
reaction, an older diagnostic classification of 
schizophrenia; and following readmission shortly after his 
first admission, he had a most severe and unremitting course 
of illness.  Dr. Honer stated that the limited information 
available for his review showed the veteran had a reasonable 
level of function prior to enlistment, the presence of 
negative symptoms of schizophrenia prior to discharge, and 
the continued evolution of a severe form of schizophrenia in 
the four years following service.  

In January 1998, a November 1997 medical statement was 
written to clarify Dr. Honer's previous medical statement.  
Dr. Honer related that the prodromal phase of schizophrenia, 
as described in the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), often 
included negative symptoms of the illness as prodromal 
features.  These included apathy, loss of interest in work 
and slowing of thought processes.  He stated that the 
symptoms that developed in the veteran following enlistment 
were entirely consistent with the onset of prodromal symptoms 
of schizophrenia.  Dr. Honer stated that although these type 
of symptoms were not specific, in the context of someone who 
later developed the full clinical picture of schizophrenia, 
these prodromal symptoms represented the start of the 
illness.  From his review of the evidence, the prodromal 
symptoms in the veteran's case appeared to have had their 
onset following enlistment and prior to discharge from the 
Navy.  

Under applicable criteria, service connection will be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303. 

It is not altogether clear from the record that the veteran 
had schizophrenia during his short period of active service.  
A Report of Aptitude Board described the veteran as lazy, 
unable to adjust, lacking in respect for following orders and 
exhibiting passive-aggressive tendencies.  While this report 
stated that psychological testing confirmed the 
aforementioned clinical impression, this psychological 
testing was not associated with the claims folder and could 
not be reviewed.  Although the first medical evidence of 
record of a diagnosis was in 1960, some three years after 
service, prior to that time, in service in 1956, the veteran 
was described as having slow cerebration and he was also 
described on VA examination in 1959 as "very vague and 
uncommunicative."  These descriptions, especially the 
descriptions set forth in the aptitude board report, were 
entirely consistent, according to Dr. Honer, with the onset 
of prodromal symptoms of schizophrenia.  Dr. Honer also 
stated that these prodromal symptoms represent the start of 
schizophrenia and in the case of the veteran, appeared to 
have had their onset following enlistment and prior to 
discharge from the Navy.  Based on the foregoing, and 
resolving all reasonable doubt in the veteran's favor, 
service connection is warranted for schizophrenia as it was 
shown in a prodromal phase during active service.   


ORDER

Service connection for schizophrenia is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

